Case 1:19-cr-00251-LM Document 91-8 Filed 02/09/21 Page 1 of 3



                                                        GOVERNMENT
                                                          EXHIBIT
                                                                8
                                                          ______________
                                                           1:19-cr-00251-LM
Case 1:19-cr-00251-LM Document 91-8 Filed 02/09/21 Page 2 of 3
Case 1:19-cr-00251-LM Document 91-8 Filed 02/09/21 Page 3 of 3
